Hadley, J.
The material facts underlying this proceeding are as follows:
The LaPayette Gravel and Concrete Company operates, a gravel-pit near the railroad of appellant, hereinafter designated as the Monon, two and one-half miles south of the city of LaPayette. At LaPayette there are three other railroads running through the city, which intersect, and exchange business with, the Monon. The principal business of the gravel company is to quarry gravel, and ship it to various points in Indiana and other states. When the gravel plant was established, the Monon made a rate for picking up empty cars at LaPayette from each of said other three roads, hauling them to the gravel-pit, and returning them when loaded.
In 1907, the LaPayette Gravel and Concrete Company filed its complaint with the appellee, in which it alleged that the rate for hauling cars to and from other lines in LaPayette was excessive, and should be reduced. A hearing was had on the complaint, and on October 7, 1907, appellee made an order reducing said rate, and ordered that appellant should charge for said service not exceeding $5 for a single car movement, $4 for a two-ear movement, and $3 per car for a movement of three or more cars, said rate to continue for two years. Within thirty days from the date of the final order of appellee the Monon instituted this suit in the Superior Court of Tippecanoe County, challenging the validity of said order.
*471It is averred in the complaint that before the filing thereof the appellee had, after notice, etc., reduced the charges appellant had for a long time been making for the delivery of gravel, in car-load lots, from the gravel-pit of said concrete company to said several railroads in the city of LaFayette, and had previously ordered appellant not to charge for said service a sum exceeding $5 for a single car movement, $4 per car for a two-ear movement, and $3 per car for the movement of three or more cars; that the actual cost of the service, in hauling empty cars from the connecting points on said other roads in the city of LaPayette, and returning the loaded cars to said other roads in said city, is more than the appellee, by its said order, authorizes the appellant to charge; that the actual cost in wages, to those necessarily engaged in operating the locomotive required to haul said cars is $4 in a single car movement, and in addition thereto the appellant is required to use its own track and equipment, and furnish the water and fuel necessary to said movement; that if the appellant is required to obey said order, and perform service for the sums specified, it will be at an actual loss to the appellant, and contrary to section 1 of the 14th amendment to the Constitution of the United States, and to article 1, §§21, 23, and article 3, §1, of the Indiana Constitution.
Appellee’s demurrer to the complaint for insufficiency of facts was overruled, and the issue was closed by answer in general denial. There was a trial by the court, and a judgment affirming the final order of the Railroad Commission of Indiana.
Appellant assigns as error the overruling of its motion for a new trial.
All the constitutional questions presented in this ease are ruled adversely to appellant’s insistence by the decision in Southern Ind. R. Co. v. Railroad, Com., etc. (1909), 172 Ind. 113.

*472
1.

*471The question relating to the right of appellant to present *472in this suit, commenced in the Superior Court of Tippecanoe County within thirty days from the making of the order complained of, any defense it may have addressed to the validity of said order is ruled in its favor by the decision in the ease just cited, and we will content ourselves here by further remarking, that it is really of little consequence in this case whether the power conferred upon the Railroad Commission of Indiana is termed administrative, legislative or judicial — about which courts seem to differ. It is certain enough that the statute creating the commission (§5533 Burns 1908, Acts 1907, p. 454, §3, subd. d), requires the freight rates of a railroad company to be just, reasonable and undiscriminative, and when unlawfully fixed by either the railroad company or by the commission, on complaint they may be challenged and overthrown by compliance with the provisions of section six of said act (§5536 Burns 1908, Acts 1907, p. 454), as appellant has done in this case. Reagan v. Farmers Loan, etc., Co. (1894), 154 U. S. 362, 367, 14 Sup. Ct. 1047, 38 L. Ed. 1014; Chicago, etc., R. Co. v. Railroad Com., etc. (1906), 38 Ind. App. 439.

2.

Appellant also claims that the order of the commission is void, because it relates to interstate commerce. We are not favored with a copy of the order, or with a statement of its contents, in either the briefs or the record. Hence, in considering its scope, we will assume it was no broader than the averments of the complaint.
Concerning the order, the complaint contains the following allegations: “That when said gravel and concrete plant was established, this plaintiff company established a rate for the movement of cars from said plant to other lines of railway in the city of LaFayette, and from said lines of railway to said plant; that heretofore, and after said rates were established, said gravel and concrete company filed its complaint with the Railroad Commission of Indiana, in which it was charged that said rates for said service of transporting cars to and from other Vines in the city of LaFayette were*473eeedings were had upon said petition that on October 7, 1907, the said Railroad Commission of Indiana did reduce the charges of this plaintiff company as established by it as before averred, and ordered that this plaintiff company should charge not exceeding $5 for a single car movement, $4 per car for a two-ear movement, and $3 per car for the movement of three or more cars, said rate to apply to the delivery of gravel in carloads from the plant of said company to connecting lines in LaFayette for a period of two years beginning October 15, 1907.” (Our italics.) and should be reduced; i'Jiál afterwards, such pro-excessive
These averments of the complaint, aided by the evidence that appellant offered in support thereof, make it plain that the reduction involved in the order of the commission relates to a rate that had been previously established for the movement of cars between the gravel plant located on its line to the connecting points of certain intersecting railroads at LaFayette.
As explained by appellant’s witness, appellant furnished no equipment, but would pick up the empty cars from the other roads in LaFayette, haul them to the plant, and, when loaded, haul them back, and deliver them to said other roads. The rate previously established bjr appellant, and as reduced by the commission, was a fixed sum per car.
There is nothing in the case to show that appellant issued any bill of lading to destination points, or that it was in any way liable for, or concerned in, the movement of the cars out of LaFayette on the rails of such other roads. In fine, so far as appears, the service rendered by appellant was, in nature, the same as if it had drawn the ears to and from the gravel-pit with horses, for a stipulated sum per ear, and the service being confined to the handling of cars between two points in the same state is not within the purview of interstate commerce.
The proviso in the first section of the act to regulate commerce, known as the Hepburn act, of June 29, 1906, reads as *474follows: “Provided, however, that the provisions of this act shall not apply to the transportation of passengers or property, or to the receiving, delivering, storage, or handling of property wholly within one state and not shipped to or from a foreign country from or to any state or territory.” 34 Stat. U. S., p. 584.

3.

The provisions of the act of congress need no interpretation, but their meaning has been often declared by the Interstate Commerce Commission and other jurisdictions. New Jersey Fruit Exch. v. Central R. Co. (1888), 2 Int. Com. Rep. 142; Farmers, etc., Club v. Atchi son, etc., R. Co. (1907), 12 Int. Com. Rep. 351, 355; Hastings Malting Co. v. Chicago, etc., R. Co. (1906), 11 Int. Com. Rep. 675; Ex parte Koehler (1887), 30 Fed. 867; Central Trust Co. v. Pittsburgh, etc., R. Co. (1906), 101 N. Y. Supp. 837, 52 Misc. 195; Gulf, etc., R. Co. v. Texas (1907), 204 U. S. 403, 27 Sup. Ct. 360, 51 L. Ed. 540; Larabee Flour Mills Co. v. Missouri Pac. R. Co. (1906), 74 Kan. 808, 88 Pac. 72.
•In the case of New Jersey Fruit Exchange v. Central R. Co., supra, it is said: “As the transportation by the carriers is wholly within the State of New Jersey, the commission has no jurisdiction.”
In the case of Farmers, etc., Club v. Atchison, etc., R. Co., supra, it is said: “These rates from the field to the Missouri river are entirely within the State of Kansas and entirely within the control of that commonwealth.”
In the case of Ex parte Koehler, supra, the court referred to the same question and said that the interstate commerce act “does not include the carriage or handling of property by rail or otherwise, when such carriage and handling are performed wholly within a state, unless the same is directly shipped to or from a foreign country, from or to such state.”

*475
4.

*474No question concerning the authority of the commission to fix switching charges arises in this case in the absence of a copy of the order, or some averment in the complaint that *475the commission had attempted to fix §uch rates. Besides, appellant was at the pains to prove that the gravel plant was one-half mile outside the switch limits of the city of LaFayette, and that each car movement was controlled by the general train dispatcher, and not by the yardmaster, and that the mileage covered by each ear movement, in hauling the same from LaFayette to and from the gravel plant, weighing and turning over to the proper railroad, was twenty-two and one-half miles. We cannot decide a moot question.
We find no error in the record. Judgment affirmed.